UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 05-6119



ROBERT LEONARD HUFFMAN, JR.,

                                               Plaintiff - Appellant,

             versus


HOUSTON NORRIS, Lt. Watch Commander; ALLEN
SELLERS, Correction Officer; ROBBIE HUGHES,
Correction Officer,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Robert E. Payne, District
Judge. (CA-04-316-3)


Submitted:    March 24, 2005                 Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Robert Leonard Huffman, Jr., Appellant Pro Se. John Adrian Gibney,
Jr., THOMPSON & MCMULLAN, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Robert Leonard Huffman, Jr., appeals the district court’s

order denying relief on his 42 U.S.C. § 1983 (2000) complaint.           We

have     reviewed   the   record   and     find   no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.    See Huffman v. Norris, No. CA-04-316-3 (E.D. Va. Jan. 20,

2005).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                   - 2 -